Citation Nr: 1821586	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-07 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a left wrist disability, to include as secondary to service-connected right hand disability.  


REPRESENTATION

Veteran represented by:	African American PTSD Association


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Kass, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 until November 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran testified before a Veterans Law Judge in August 2016.  However, the Veterans Law Judge who conducted the August 2016 hearing is no longer employed by the Board.  The Board informed the Veteran (and his representative) that he had the option to have another hearing before a Veterans Law Judge who would participate in any decision made on his appeal.  See February 2018 letter.  In a February 2018 response, the Veteran stated that he did not wish to appear at another Board hearing.  Under 38 C.F.R. § 19.3(b), this appeal may be reassigned to another Veterans Law Judge for a decision.  A transcript of the hearing has been associated with the record.  

This matter was most recently before the Board in January 2017 for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  



REMAND

While the Board sincerely regrets the delay, the Veteran's claims are remanded for further development.  

In regards to the acquired psychiatric disorder, the Veteran underwent a VA examination in February 2017 and received a June 2017 addendum.  After review of the examination report and addendum, the Board finds that an additional VA examination should be obtained.   Review of the examination and addendum reveal that the examiner did not fully address the questions posed by the Board and that the examiner did not fully address the medical and lay evidence.  For instance, the Board asked questions regarding pre-existing disability.  In response, the examiner only noted that he was not diagnosed with a disability by a psychiatrist prior to service; this response does not fully address the question as the evidence could otherwise show a pre-existing disability (even if not diagnosed by a psychiatrist as the time).  

In regards to the left wrist disability, the Veteran underwent a VA examination in February 2017.  After review of the examination report, the Board finds that an additional VA examination should be obtained.  After review of the reports, the Board finds that the examiner's responses did not include complete rationales.
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.  

2.  Upon completion of directive (1), schedule the Veteran for a VA psychiatric examination.  If possible, this examination should be provided by a different clinician then provided the last VA examination.

The claims file, to include a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All indicated tests should be performed and all findings should be reported in detail.

After this review, the examiner should provide responses to the following:

(a)  What are the Veteran's acquired psychiatric diagnoses?

(b)  For each diagnosis, is it at least as likely as not (a 50% or higher degree of probability) that this diagnosis is related to service?  

(c)  If PTSD is diagnosed, what stressor(s) caused the PTSD?

(d) Separately, determine whether the Veteran had a psychiatric disability prior to service.  In this regard, considering all evidence of record, is there clear and unmistakable evidence that the Veteran had a psychiatric disability at the time of entrance into service and, if so, whether there is clear and unmistakable evidence that such disability was not aggravated during service.

In providing this opinion, the examiner should address the treatments and diagnoses already of record.

3.  After completing directive (1), the AOJ should arrange a VA examination with the appropriate medical professional regarding the etiology of the Veteran's left wrist disability.  The claims file, to include a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should review the record, to include this Remand.  Based on the record, the examiner should provide a response to the following:

(a) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's left wrist disability is related to service?

(b) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's left wrist disability is proximately due to his service-connected right hand disability?

(c) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's left wrist disability has been aggravated by his service-connected right hand disability? Aggravation is an increase in severity beyond the natural progress of the disorder.

Detailed reasons for all opinions should be provided.

4.  The AOJ should then review the obtained VA examination reports to ensure that the opinions contained therein are responsive to the questions posed.  

5.  After completion of the above and any other development deemed necessary as a result of the above, readjudicate the issues remaining on appeal.  If any issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




